DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: antenna module, data pre-processing module, and perception module in claims 1-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for these claim limitations can be found in figure 2 and paragraphs [0018]-[0029] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emery et al 20130169470 (hereinafter Emery).
Regarding claim 1, Emery discloses an adaptive radar for near-far target identification (radar system, see figs. 7 and 8, [0003], [0093], [0152], [0168]), comprising: 
an antenna module configured to radiate a transmission signal with an analog beamforming antenna in a plurality of directions using one or more phase control elements in a first radar scan and to generate radar data capturing a surrounding environment (see fig. 7, [0042], [0065], [0078], [0108], [0165]);
a data pre-preprocessing module configured to receive the radar data and determine adjustments to transceiver parameters in the antenna module for a second radar scan subsequent to the first radar scan based at least on range (controller 92, based on the 
a perception module configured to detect and identify a target in the surrounding environment from the radar data (82-90, see figs. 7 and 8, [0002], [0020], [0124], [0151], [0154], [0161]-[0162]).
	Regarding claim 2 as applied to claim 1, Emery further discloses wherein the transceiver parameters comprise a transmit power in a transmit antenna in the antenna module (re-set gain in order to allow radar return signals of a subsequent RDI signature have a lower power than previously received radar return signal, see figs. 7-8, [0023], [0025], [0046], [0121], [0177]).
	Regarding claim 3 as applied to claim 1, Emery further discloses wherein the transceiver parameters comprise a receive gain in a receive antenna in the antenna module (re-set gain in order to allow radar return signals of a subsequent RDI signature have a lower power than previously received radar return signal, see figs. 7-8, [0023], [0025], [0046], [0121], [0177]).
	Regarding claim 4 as applied to claim 1, Emery further discloses wherein the data pre-processing module is further configured to:
process the radar data from the antenna module (see [0155]-[0161]);
determine a near-far adjustment to the transceiver parameters (see [0046], [0121], [0177]);
encode the processed radar data with the near-far adjustment (see [0046], [0121], [0177]); and

	Regarding claim 5 as applied to claim 1, Emery further discloses wherein the data pre-processing module is further configured to determine whether to adjust a transmit power or a receiver gain in a transceiver module in the antenna module for a subsequent radar scan (controller 92, based on the RDI signature, control the gain of a subsequent RDI signature, see [0023], [0025], [0070], [0121],  [0170], [0177]).
	Regarding claim 6 as applied to claim 1, Emery further discloses wherein the perception module is further configured to utilize a composite image or individual images of targets at near and far ranges to detect and identify the targets (see [0012]-[0015], [0022], [0036]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al 20190129004 (hereinafter Jaeger) in view of Fukuhara et al 5,565,870 (hereinafter Fukuhara).
Regarding claim 7, Jaeger discloses a method of near-far target identification in a radar (see figs. 1, 3, and 4, [0018], [0020], [0022]), the method comprising:
setting one or more parameters associated with a transceiver for target detection (gain, see fig. 4, [0023]) at a first range;

processing the first RD map image with a data pre-processing module coupled to the transceiver (see fig. 6, [0029]);
conducting a second scan to generate a second RD map image corresponding to second received target reflections (obtaining a range/Doppler map, see figs. 5-6, [0018], [0023]-[0025], [0028]-[0029]);
stitching the first RD map image with the second RD map image (combining the radar data maps, see [0028]); and
generating a composite RD map image that comprises the stitched first and second RD map images for target detection and identification (combining the radar data maps to form a radar data cube, see [0028]).
	Jaeger does not specifically disclose setting one or more parameters associated with a transceiver for target detection at a first range; and 
adjusting the one or more parameters associated with the transceiver for target detection at a second range different from the first range;
	In the same field of endeavor, Fukuhara discloses a method of near-far target identification in a radar (see fig. 1, col. 7, lines 30-36), the method comprising:
receiving a first reflection for target detection at a first range (receiving reflected pulse signals, see col. 7, lines 30-40);
adjusting the one or more parameters associated with the transceiver of the radar for target detection at a second range different from the first range (adjusting gain of the 
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fukuhara with Jaeger by adjusting the transmitter output power and/or receiver in response to a received return signal, for the benefit of adjusting the sensitivity of the radar and thus enabling the radar to measure distances to both near and far objects.
	Regarding claim 8 as applied to claim 7, Jaeger as modified by Fukuhara disclose the claimed invention. Fukuhara further discloses determining whether an adjustment to the one or more parameters is required based on the processed first RD map image; and sending an indication to the transceiver with the data pre-processing module to adjust one or more of a transmit power level or a receive gain level for the second scan when the adjustment to the one or more parameters is required (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 34, lines 14-39, col. 52, lines 53-66).
Regarding claim 9 as applied to claim 7, Jaeger as modified by Fukuhara disclose the claimed invention. Fukuhara further discloses wherein setting the one or more parameters associated with the transceiver comprises:

	Regarding claim 10 as applied to claim 9, Jaeger as modified by Fukuhara disclose the claimed invention. Jaeger further discloses wherein conducting the first scan comprises transmitting first radio frequency (RF) beams at the predetermined transmit power level based at least on a control signal from an antenna controller coupled to the transceiver (obtaining a range/Doppler map, see figs. 5-6, [0023]-[0025], [0028]-[0029]).
	Regarding claim 11 as applied to claim 10, Jaeger as modified by Fukuhara disclose the claimed invention. Jaeger further discloses obtaining first received target reflections from the first RF beams transmitted at the predetermined transmit power level (obtaining a range/Doppler map, see figs. 5-6, [0023]-[0025], [0028]-[0029]).
	Regarding claim 12 as applied to claim 10, Jaeger as modified by Fukuhara disclose the claimed invention. Fukuhara further discloses wherein adjusting the one or more parameters associated with the transceiver comprises:
adjusting a transmitter power parameter from the predetermined transmit power level to an adjusted transmit power level in a transmitter path of the transceiver; and
transmitting second RF beams at the adjusted transmit power level (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to 
	Regarding claim 13 as applied to claim 9, Jaeger as modified by Fukuhara disclose the claimed invention. Fukuhara further discloses wherein adjusting the one or more parameters associated with the transceiver comprises:
adjusting a receiver gain parameter from the predetermined receive gain level to an adjusted receive gain level in a receiver path of the transceiver; and
obtaining second received target reflections at the adjusted receive gain level from the first RF beams transmitted at the predetermined transmit power level (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 34, lines 14-39, col. 52, lines 53-66).
	Regarding claim 14 as applied to claim 13, Jaeger as modified by Fukuhara disclose the claimed invention. Jaeger further discloses receiving RF return beams with receiver antennas at the predetermined receive gain level based at least on the control signal from an antenna controller coupled to the transceiver (see figs. 5-6, [0023]-[0025], [0028]-[0029]);
generating the first RD map image from radar data associated with the received RF return beams (obtaining a range/Doppler map, see figs. 5-6, [0023]-[0025], [0028]-[0029]);

	Regarding claim 15 as applied to claim 14, Jaeger as modified by Fukuhara disclose the claimed invention. Fukuhara further discloses sending an indication to the transceiver with the data pre-processing module to adjust the receiver gain for a subsequent scan when adjustment to the receiver gain is required;
adjusting the receiver gain based at least on processing results of the first RD map image; and
conducting a subsequent scan with the adjusted receiver gain (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 34, lines 14-39, col. 52, lines 53-66).
	Regarding claim 16 as applied to claim 14, Jaeger as modified by Fukuhara disclose the claimed invention. Fukuhara further discloses adjusting the one or more parameters interchangeably based at least on a signal strength of the received RF return beams from targets at first and second ranges (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust 
	Regarding claim 17 as applied to claim 7, Jaeger as modified by Fukuhara disclose the claimed invention. Jaeger further discloses collecting radar data of at least one scan (obtaining a range/Doppler map, see figs. 5-6, [0023]-[0025], [0028]-[0029]);
generating an RD map image from the collected radar data; and
adaptively scaling the RD map image to adjust the one or more parameters associated with the transceiver (combining the radar data maps to form a radar data cube, see [0028]).
Regarding claim 18, Jaeger et al discloses a method of near-far target identification in a radar, the method comprising:
conducting a first scan to collect radar data and to generate a first Range-Doppler (RD) map image (obtaining a range/Doppler map, see figs. 5-6, [0023]-[0025], [0028]-[0029]);
processing the first RD map image with a data pre-processing module (see fig. 6, [0029]);
and
conducting a second scan with the adjusted transceiver parameters to generate a second RD map image for target classification (obtaining a range/Doppler map, see figs. 5-6, [0018], [0023]-[0025], [0028]-[0029]).
	Jaeger does not specifically disclose processing the first RD map image with a data pre-processing module to determine a signal strength of reflected RF signals across a range of frequencies; and 

	In the same field of endeavor, Fukuhara discloses a method of near-far target identification in a radar (see fig. 1, col. 7, lines 30-36), the method comprising:
receiving a first reflection for target detection at a first range and generating a first radar image (receiving reflected pulse signals, sampling reflected pulse signals, and accumulating the sampled data, see col. 7, lines 30-40);
adaptively adjusting the transceiver parameters based on the processing the accumulated sampled data of the reflected radar pulses, the accumulated data indicating a S/N of the reflected pulses (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 33, lines 15-24, col. 33, line 64 – col. 34, line 5, col. 34, lines 14-39 and 55-62, col. 52, lines 53-66).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fukuhara with Jaeger by adjusting the transmitter output power and/or receiver in response to a received return signal, for the benefit of adjusting the sensitivity of the radar and thus enabling the radar to measure distances to both near and far objects.
	Regarding claim 19 as applied to claim 18, Jaeger as modified by Fukuhara disclose the claimed invention. Fukuhara further discloses adjusting one or more of a transmit power or a receiver gain when a determination is made that there is a strong reflector at a near range and no weak reflector at a far range (adjusting gain of the 
	Regarding claim 20 as applied to claim 19, Jaeger as modified by Fukuhara disclose the claimed invention. Fukuhara further discloses wherein adjusting the one or more of the transmit power or the receiver gain comprises decreasing the transmit power or the receiver gain to increase detection of targets in the near range such that presence of a strong reflector in the near range does not mask a weak reflector in the near range (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 33, lines 15-24, col. 33, line 64 – col. 34, line 5, col. 34, lines 14-39 and 55-62, col. 52, lines 53-66).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ling US 20190302229 discloses gain control in an orthogonal frequency division multiplexed radar system.
Steinbuch et al US 20190049556 discloses a device for operating a radar device.
Harris et al 9,791,564 discloses adaptive filtering for FMCW interference mitigation in PMCW radar systems.

Bordes et al 9,753,132 discloses on-demand multi-scan micro-Doppler for vehicle.
Davis et al 9,753,121 discloses power control for improved near-field performance of radar systems.
Wasiewicz et al 8,947,294 discloses a system for cancelling clutter from the sidelobes of a ground-based radar.
Uscinowicz 7,982,664 discloses radar calibration structure and method.
Wen et al 20100277362 discloses radar detection and apparatus using the same.
Kogan et al WO 2018125139 A1 discloses communication scanning method and system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648